COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 DALE MATHEW CHAPEL,                               §
                                                                   No. 08-08-00319-CR
                    Appellant,                     §
                                                                      Appeal from the
 v.                                                §
                                                                41st Judicial District Court
                                                   §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                    Appellee.                                      (TC#20060D05747)
                                                   §


                                   MEMORANDUM OPINION

        Dale Chapel appeals his conviction of the offense of solicitation to commit aggravated

sexual assault of a child. Finding that Appellant has not complied with Rule 25.2 of the Texas

Rules of Appellate Procedure, we dismiss the appeal.

        Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case and requires

that the trial court enter a certification of the defendant’s right of appeal in every case in which it

enters a judgment of guilt or other appealable order. TEX .R.APP .P. 25.2. Likewise, Rule 25.2(d)

requires that the trial court certify whether the defendant has a right of appeal under Rule

25.2(a)(2). TEX .R.APP .P. 25.2(d). An appellate court is required to dismiss an appeal if a

certification shows the defendant’s right of appeal has not been made part of the record. See id.

        Appellant filed a timely notice of appeal but the notice did not include the trial court’s

certification of the defendant’s right to appeal as required. The clerk’s office notified Appellant

that a certification had not been included and requested that Appellant file the certification within

thirty days or the appeal would be dismissed. Appellant has not complied with our request.
Accordingly, the appeal is dismissed.



January 30, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                               -2-